CHILTON, J.'
The decree of the Chancellor, dismissing this bill, is correct. There is no equitable ground shown for impeaching the judgment of the County Court, and although the securities on the writ of error bond would be entitled to relief, upon establishing the facts alleged in the bill, yet they have united as co-complainants with Tucker and his securities on his official bond, and pray joint relief against the judgment at law, as against which the latter show no equity, and according to the established doctrine of this court, the bill was demurrable for this cause. See Wilkins & Wilkins v. Judge & Dunklin, 14 Ala. Rep. 135, and cases there cited; also Whitaker v. Degraffenried, 6 Ala. Rep. 303. Tucker and his securities, if the bill be true, could be relieved against the ten per cent, damages given on the affirmance in the Circuit Court; but to entitle them to it, they must do equity, pay, or tender the amount of the judgment of the County Court, interest and cost, which they have neither done nor offered to do.
Decree affirmed.